Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 1 of 40 PageID: 5319



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



  ADAPT PHARMA OPERATIONS                  Civil Action No. 16-7721 (BRM)(JAD)
  LIMITED, ADAPT PHARMA INC.,              (Consolidated)
  ADAPT PHARMA LIMITED, and
  OPIANT PHARMACEUTICALS, INC.,

                    Plaintiffs,

        v.

  TEVA PHARMACEUTICALS USA, INC.           SUBJECT TO PROTECTIVE ORDER
  and TEVA PHARMACEUTICALS                 – CONTAINS CONFIDENTIAL AND
  INDUSTRIES LTD.,                         OUTSIDE ATTORNEYS EYES ONLY
                                           INFORMATION
                    Defendants.




                             PLAINTIFFS’ TRIAL BRIEF
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 2 of 40 PageID: 5320



                                                     TABLE OF CONTENTS

  TABLE OF AUTHORITIES .......................................................................................................... ii

  INDEX OF EXHIBITS .................................................................................................................. iv

  INTRODUCTION ...........................................................................................................................1

  I.        Background ...........................................................................................................................4

            A.         Naloxone Use in the Community Context.................................................................4

            B.         The Asserted Patent Claims and Infringement ..........................................................5

  II.       The Asserted Claims Are Not Obvious. ................................................................................6

            A.         The POSA Would Not Have Chosen the Claimed 4 mg Dose and Method of
                       Administration. .........................................................................................................7

            B.         The POSA Would Not Have Developed a Formulation with BZK and
                       EDTA. ....................................................................................................................17

            C.         Teva Cannot Demonstrate Obviousness of the Claimed Combination. ...................21

            D.         Objective Indicia of Nonobviousness Further Demonstrate That the
                       Claimed Invention Would Not Have Been Obvious ...............................................26

  III.      The Asserted Claims Are Not Invalid Under 35 U.S.C. § 112 ..............................................29

  CONCLUSION..............................................................................................................................30




                                                                         i
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 3 of 40 PageID: 5321



                                                      TABLE OF AUTHORITIES

                                                                        CASES

  Advanced Display Sys., Inc. v. Kent State Univ.,
     212 F.3d 1272 (Fed. Cir. 2000)................................................................................................................ 28

  Allergan, Inc. v. Sandoz Inc.,
      796 F.3d 1293 (Fed. Cir. 2015)......................................................................................................... 12, 22

  Centrak, Inc. v. Sonitor Techs., Inc.,
      915 F.3d 1360 (Fed. Cir. 2019)................................................................................................................ 29

  E.I. DuPont de Nemours & Co. v. Synvina CV,
      904 F.3d 996 (Fed. Cir. 2018).................................................................................................................. 12

  Genetics Institute, LLC v. Novartis Vaccines & Diags., Inc.,
     655 F.3d 1291 (Fed. Cir. 2011)................................................................................................................ 12

  In re Applied Materials,
       692 F.3d 1289 (Fed. Cir. 2012)................................................................................................................ 23

  In re Cyclobenzaprine Hydrochloride Extended-Release Patent Litig.,
       676 F.3d 1063 (Fed. Cir. 2012)................................................................................................................ 28

  In re Hedges,
       783 F.2d 1038 (Fed. Cir. 1986)................................................................................................................ 10

  In re Lunsford,
       357 F.2d 385 (C.C.P.A. 1966).................................................................................................................. 19

  In re Wilder,
       736 F.2d 1516 (Fed. Cir. 1984)................................................................................................................ 29

  Institut Pasteur v. Focarino,
       738 F.3d 1337 (Fed. Cir. 2013)................................................................................................................ 27

  KSR Int’l Co. v. Teleflex Inc.,
     550 U.S. 398 (2007)...............................................................................................................................4, 22

  Medicines Co. v. Hospira, Inc.,
     827 F.3d 1363 (Fed. Cir. 2016) (en banc) .............................................................................................. 19

  Mintz v. Dietz & Watson, Inc.,
     679 F.3d 1372 (Fed. Cir. 2012)................................................................................................................ 26

  Mitsubishi Chem. Corp. v. Barr Labs., Inc.,
      718 F. Supp. 2d 382 (S.D.N.Y. 2010)..................................................................................................... 26



                                                                              ii
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 4 of 40 PageID: 5322



  Monarch Knitting Machinery v. Sulzer Morat GmbH,
     139 F.3d 877 (Fed. Cir. 1998).................................................................................................................. 29

  Neptune Generics, LLC v. Eli Lilly & Co.,
     921 F.3d 1372 (Fed. Cir. 2019)......................................................................................................... 19, 25

  Otsuka Pharm. Co. v. Sandoz, Inc.,
      678 F.3d 1280 (Fed. Cir. 2012)................................................................................................................ 25

  Pfizer, Inc. v. Apotex, Inc.,
      480 F.3d 1348 (Fed. Cir. 2007).................................................................................................................. 6

  Polaris Indus., Inc. v. Arctic Cat, Inc.,
      882 F.3d 1056 (Fed. Cir. 2018)................................................................................................................ 10

  Proctor & Gamble Co. v. Teva Pharm. USA, Inc.,
      566 F.3d 989 (Fed. Cir. 2009)..................................................................................................... 23, 27, 29

  Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm. Inc., USA,
     748 F.3d 1354 (Fed. Cir. 2014)................................................................................................................ 25

  WBIP, LLC v. Kohler Co.,
    829 F.3d 1317 (Fed. Cir. 2016)................................................................................................................ 28

  Winner Int’l Royalty Corp. v. Wang,
     202 F.3d 1340 (Fed. Cir. 2000).................................................................................................................. 7

                                                                       STATUTES

  35 U.S.C. § 102 .......................................................................................................................................... 10, 19

  35 U.S.C. § 112 ...................................................................................................................................... 4, 29, 30




                                                                                 iii
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 5 of 40 PageID: 5323
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 6 of 40 PageID: 5324
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 7 of 40 PageID: 5325
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 8 of 40 PageID: 5326
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 9 of 40 PageID: 5327



                                            INTRODUCTION

          This case is about NARCAN® Nasal Spray, the first and only FDA-approved, commercially

  available intranasal spray containing naloxone. Naloxone treats overdoses of opioids, a class of

  drugs that includes both prescription painkillers like oxycodone and illegal drugs like heroin. The

  misuse of opioids is a national epidemic, and NARCAN® Nasal Spray saves lives by making it

  possible for medically untrained individuals, such as police officers, and friends and family of opioid

  users, to administer naloxone and rescue overdose victims. NARCAN® Nasal Spray has been a

  runaway success. Priced affordably to ensure public access, it has grown since its approval in

  November 2015 to command more than 90% of the retail naloxone market. Thanks to Plaintiffs’

  invention, tens of thousands of people across the country now have access to a life-saving treatment

  for opioid overdose at their fingertips, ready to use in the event a friend or loved one overdoses. As

  the Wall Street Journal recently reported: “When asked why [overdose] fatalities in the Pittsburgh area

  fell 41% to 432 last year . . . Allegheny County Chief Medical Examiner Karl Williams said: ‘In a

  word, Narcan.’” Ex. XX at 2.

          The invention that made NARCAN® Nasal Spray possible is reflected in several patents

  issued by the U.S. Patent & Trademark Office and asserted here against Defendants (collectively,

  “Teva”). The patent claims are generally directed to pharmaceutical formulations for intranasal

  administration of naloxone, single-use devices for delivering those formulations, and methods of

  treating opioid overdose using those formulations and devices.

                                                                        Teva does not dispute that it

  infringes Plaintiffs’ patents,

                                   Teva also does not dispute that Plaintiffs’ invention was novel. No

  one had made it, used it, or described it before Plaintiffs. Rather, Teva argues that even though no
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 10 of 40 PageID: 5328



  one actually made the claimed invention before Plaintiffs, the patent claims are supposedly invalid

  because the invention was obvious from convoluted combinations of prior art references.

         Teva is in no position to make this claim. Plaintiffs’ patents disclose and claim doses of 4

  mg of naloxone.




         Teva’s surprise was understandable. Plaintiffs’ claimed dose of 4 mg of naloxone was

  unprecedented. Multiple prior art studies, in which naloxone was administered intranasally using

  improvised devices, found a dose of 2 mg or less to be safe and effective. Meanwhile, the art taught

  that giving too much naloxone risked dangerous, even fatal, withdrawal effects, a problem

  highlighted in countless prior art publications. Thus, the then-conventional thinking was to strike a

  balance: use the lowest generally effective dose of naloxone and provide an additional dose only if

  needed. Every single piece of prior art Teva relies on concludes that the appropriate dose for an

  intranasal naloxone product would be 2 mg or less. Not one recommends a higher dose or says that

  anything is wrong with the 2 mg dose that was being administered using an improvised device.



                                                    2
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 11 of 40 PageID: 5329



          Teva attempts to get around this fatal flaw in its case by fabricating a problem not identified

  anywhere in the literature. Using improper hindsight, Teva co-opts the inventors’ own unique

  thinking and argues that the hypothetical person of ordinary skill in the art (“POSA”) would have

  wanted to avoid administering an additional dose of naloxone—that is, to avoid a situation where,

  having given a dose of naloxone and needing to give more naloxone to achieve a full response, users

  administer a second dose. If this were anything but improper hindsight, it would be reflected in at

  least one of Teva’s prior-art references. It isn’t. No reference identifies additional doses as a

  problem, much less recommends an intranasal dose higher than 2 mg. Instead, the references

  repeatedly caution against higher doses because of concerns about withdrawal.

          Teva is left to argue that the 4 mg dose can be found in what it characterizes as “ranges” of

  doses in the prior art. But in order to meet its clear and convincing evidentiary burden of proving

  obviousness, Teva has to prove much more than that the number 4 can be found within a range

  somewhere. Teva must prove that the POSA would have been motivated to use that specific dose.

  This Teva cannot do, because its arguments run afoul of the references’ express teachings, each of

  which expressly prefer much lower doses, i.e., 2 mg or less. Plaintiffs’ approach to dosing was

  unprecedented, and Teva’s arguments amount to nothing more than improper use of hindsight.

          Teva’s remaining obviousness arguments fare no better. For example, Teva argues that the

  use of benzalkonium chloride (“BZK”) as a preservative would have been obvious because it is well-

  known. But the closest prior art reference, and the only one to disclose stability testing of naloxone

  formulations with BZK, expressly instructs not to use BZK because it degrades the naloxone and

  therefore creates an unstable product. Teva also fails to explain why the POSA would have been

  motivated to choose a single-spray dosing regimen, when the prior-art clinical practice consistently

  was to administer naloxone to a patient through two sprays, one to each nostril. Teva cannot

  overcome these significant problems with the individual claim limitations, much less can it



                                                      3
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 12 of 40 PageID: 5330



  demonstrate the obviousness of combining all of the claimed features. As the Supreme Court has

  emphasized, it is not enough to find the various limitations somewhere in the art; it is incumbent on

  Teva to prove that the POSA would have combined them in the claimed fashion. KSR Int’l Co. v.

  Teleflex Inc., 550 U.S. 398, 418 (2007).

          Beyond the art itself, there is abundant objective evidence that the claimed invention was not

  obvious.




          Teva’s remaining arguments that certain claims are invalid under 35 U.S.C. § 112 are no

  more meritorious. Plaintiffs are entitled to judgment in this case.

  I.      Background

          A.      Naloxone Use in the Community Context

          Naloxone is an “opioid antagonist,” a chemical that reverses the effects of opioid drugs. A

  patient who overdoses on opioids can lose consciousness and experience respiratory depression (i.e.,

  stop breathing). Administration of naloxone counteracts these potentially fatal effects. First

  introduced in 1971, naloxone has historically been administered by IV or intramuscular injection by

  trained medical providers. With the progression of the opioid crisis, however, more opioid

  overdoses occur in so-called “community” settings where trained medical providers are not present.



                                                     4
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 13 of 40 PageID: 5331
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 14 of 40 PageID: 5332



         The priority date applied by all parties is March 2015. The parties also generally agree that

  the POSA would have had expertise in developing nasal pharmaceutical formulations and

  knowledge of and clinical experience with administration of opioid antagonists to treat overdoses.

  II.    The Asserted Claims Are Not Obvious.

         Not a single prior art reference disclosed any of the asserted claims. They cannot even be

  arrived at by combining two or more references. Rather, Teva purports to identify the claimed

  combination of dose, formulation, device, and method of administration in two separate

  combinations of references, each combination cobbling together pieces from three or four different

  references—totaling seven different references. To prevail, Teva must establish—by clear and

  convincing evidence—that the POSA would have had reason to combine these references in a

  manner that would have led to the claimed combination, and with a reasonable expectation of

  success. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1361 (Fed. Cir. 2007). Teva cannot come close to

  meeting this exacting burden.



                                                                         . Instead, Teva cherry-picks

  from other references. Its arguments are not only inconsistent with the art as a whole, but with the

  teachings of its own preferred references, and even with its own other arguments. For example,

  Teva argues that the POSA would have increased the dose from 2 mg, apparently out of a concern

  (found nowhere in the art) that the POSA would have wanted to avoid administering an additional

  dose to patients who did not respond adequately to the first dose. Yet, simultaneously, Teva argues

  that there was no need for a different or better naloxone regimen than the 2 mg and lower products

  already available. Teva’s own experts characterize prior-art 2 mg regimens using the MAD as

  “successful” and “the gold standard.” Teva even suggests that based on all we know today, a 4 mg

  dose of naloxone has no greater therapeutic effect than a 2 mg dose—a notion that is inconsistent



                                                     6
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 15 of 40 PageID: 5333
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 16 of 40 PageID: 5334
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 17 of 40 PageID: 5335



  tachycardia and fibrillation, and even sudden death—at doses as low as 0.04 mg to 0.4 mg

  intravenously. Schwartz 1987 (Ex. B) at 1295. Administration of too much naloxone can also lead

  patients to refuse medical care, and even engage in “lethal” drug-seeking behavior in order to cope

  with withdrawal symptoms. Zuckerman 2014 (Ex. GG) at 552. The prior art also reports numerous

  incidents in which patient agitation and violence from the administration of naloxone created a risk

  of harm to bystanders, to the point that the patient had to be physically subdued by police. E.g.

  Gaddis 1992 (Ex. C) at 196. One reference observed that 13% of patients treated with naloxone

  exhibited agitation and combativeness, Belz 2006 (Ex. M) at 470, so much so that the prior art

  recommended that “adequate preparation . . . in the form of restraints is needed.” van Dorp 2007

  (Ex. O) at 128.

          For these reasons, the typical method of administering naloxone, even by trained people, has

  always been slowly to increase the dose over time “according to the patient’s needs,” and to

  administer “as low a dose as possible” initially, to avoid withdrawal. Buajordet 2004 (Ex. I) at 21;

  Pallasch 1981 (Ex. A) at 603 (emphasis added). Although the FDA-approved label for IV and

  intramuscular naloxone permits giving a total dose of up to 10 mg, it expressly caps the initial dose at

  no more than 2 mg, and the standard of care is to start with a dose of 0.4 mg and slowly “titrate” up

  to effect. This is precisely to avoid inducing withdrawal unnecessarily. Teva dismisses these

  concerns, pointing to evidence that the administration of naloxone to healthy people who have not

  been taking opioids is safe at high doses. But, as Dr. Merlin acknowledges, this is entirely beside the

  point, as withdrawal is a concern for patients who have been taking opioids—the very patients who

  need naloxone to treat an overdose. Teva also asserts, without literature support, that the POSA

  would for some reason consider withdrawal to be a non-issue for intranasal naloxone dosing, but

  there is no basis for this view, particularly in light of the fact that there was no prior-art use of an

  intranasal formulation of a concentrated dose above 2 mg. Teva’s assertions that the POSA would



                                                       9
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 18 of 40 PageID: 5336



  not have been concerned about the dangers of too high a dose are not credible. The POSA would

  not have increased the dose above 2 mg.

          3.       Without credible support for its theory that the POSA would have selected a 4 mg

  dose, Teva is forced to rely on references that affirmatively recommend a 2 mg or lower dose, not a 4

  mg dose. Teva focuses on particular statements in the references that it deems helpful, while

  ignoring the references’ articulation of what their authors preferred or concluded. Unsurprisingly,

  this hindsight-driven cherry-picking of only portions of a prior art reference directly contravenes

  obviousness precedent. Polaris Indus., Inc. v. Arctic Cat, Inc., 882 F.3d 1056, 1069 (Fed. Cir. 2018).

  Teva’s own references and the closest prior art undermine its case.

          Wyse: The Wyse patent (Ex. OO) is prior art under 35 U.S.C. § 102(a)(2) and is the

  undisputed closest prior art in this case.




                      It is the latest-in-time reference and reflects the extensive work of AntiOp in

  developing an intranasal product for an FDA submission. AntiOp was led by Dr. Daniel

  Wermeling, whom Teva’s experts described as “a leading expert” on intranasal drug administration

  with a focus on naloxone “for at least the past decade.”




          Wyse expresses concern, which the POSA would have shared, about the “dangerous” effects

  of naloxone’s “rapid[] revers[al] [of] the effects of the opioid,” and expressly seeks to avoid

  triggering such withdrawal effects. Wyse (Ex. OO) at 2:8–22. Wyse then identifies “a need for

  effective formulations and methods of providing such compositions to an individual … that can be

  quickly and easily used, but which minimize sudden and severe side effects of rapid reversal of opioid overdose.”



                                                          10
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 19 of 40 PageID: 5337



  Id. at 3:3–8. Reporting on data obtained in a pilot study testing 1 mg and 2 mg intranasal naloxone

  formulations, Wyse explains that the objective was to avoid replicating the spike in naloxone plasma

  concentration that results from IV administration because slower increase in naloxone blood levels

  would likely decrease withdrawal effects. Id. at 16:33–40.

          Wyse concludes that the appropriate intranasal naloxone dose is 2 mg, administered as 1 mg

  per nostril. Wyse even lowered the concentration of his formulations—having already started below

  Plaintiffs’ claimed 4 mg per 100 µL concentration—which allowed him to divide the dose between

  two nostrils. See id. at Examples 4–7 (formulation screening using 20 mg/mL), Examples 1–3

  (exemplary compositions and clinical studies using 10 mg/mL). Wyse’s dose and decision to

  administer it via two nostrils instead of one is consistent with the rest of the art and inconsistent

  with Teva’s position that Plaintiffs’ 4 mg-in-one-nostril claims are obvious.

          Wyse also teaches the administration of a 2 mg dose, waiting 5 minutes and, if needed,

  administering a 2 mg backup dose “if the initial dose is insufficient,” in order to “mirror[] clinical

  practice with naloxone injection.” Id. at 24:1–6. Wyse affirmatively did not propose a 4 mg starting

  dose. Instead, Wyse is consistent with the rest of art, teaching that the appropriate practice is to

  administer a 2 mg initial dose and only administer a second dose if needed, just as the POSA would

  have believed. In developing an intranasal product, the POSA would have looked to Wyse’s

  examples and the clinical prior art, both of which taught that a 2 mg dose or less would be effective,

  with the option of administering an additional dose if needed.

          Strang: Another of Teva’s lead references, the Strang publication (Ex. AA), undisputedly

  recommended an initial intranasal dose of between 1.3 and 1.6 mg naloxone, claimed only those

  doses, and did extensive modeling only of doses between 1.2 and 1.6 mg. Although Strang reported

  tests in which a total of 8 mg and 16 mg intranasal doses of naloxone were administered via two

  nostrils to healthy volunteers, he did not recommend either dose (or for that matter 4 mg). Rather,



                                                     11
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 20 of 40 PageID: 5338



  Strang was using healthy volunteers to measure the extent and speed with which intranasal naloxone

  gets into the bloodstream—i.e., the pharmacokinetics—in order to find an intranasal dose to match

  the “typical starting point” of 0.4 mg intravenous naloxone:

                  Based on the AUC-values for 1 mg IV naloxone, 8 mg IN [intranasal]
                  naloxone and 16 mg IN [intranasal] of example 1, it can be estimated
                  that the range of dose-proportionality to 1 mg IV is in the range of 3
                  mg to 4 mg for IN [intranasal] naloxone. For 0.4 mg IV naloxone, this
                  results in typical starting amounts for naloxone administered
                  intranasally ranging from 1.2 mg to 1.6 mg.

  Strang at 48:15–20. Teva tries to turn the first sentence into a teaching toward a 4 mg dose,

  completely ignoring the conclusion. Strang merely used the “3 mg to 4 mg” estimate in a calculation

  of the appropriate—and lower—intranasal dose of 1.2 mg to 1.6 mg.

          Teva is left relying on other parts of Strang’s specification—which includes a laundry list of

  embodiments, amounts, concentrations, and dosing regimens. Teva suggests that Strang discloses a

  range of doses from 0.5 to 20 mg, from which the selection of 4 mg would presumptively have been

  obvious because merely optimizing a value from within a prior-art range typically does not confer

  patentability. E.g., Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1304–05 (Fed. Cir. 2015). But for a

  value within a disclosed range to be obvious on this theory, the POSA must have a reason to “find

  an optimum value” within the range. See, e.g., Genetics Institute, LLC v. Novartis Vaccines & Diags., Inc.,

  655 F.3d 1291, 1306 (Fed. Cir. 2011). That is not the case here, as the POSA would not have looked

  to Strang’s broad disclosures in the first place. The “range” case law Teva invokes also is

  inapplicable if “the prior art taught away from the claimed range”—as the prior art addressing

  withdrawal symptoms does here—or where, as here, the range is “very broad.” E.I. DuPont de

  Nemours & Co. v. Synvina CV, 904 F.3d 996, 1006 (Fed. Cir. 2018). Strang, in any event, does not

  simply disclose a numerical range; Strang contemplates a vast set of permutations of initial doses,

  total doses administered any number of minutes apart over time, doses administered in different

  concentrations, and doses administered via one or two nostrils. Teva cannot simply cherry-pick a


                                                      12
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 21 of 40 PageID: 5339



  single initial dose of 4 mg administered to a single nostril, without any explanation for why the

  POSA would have made this particular selection despite Strang’s clear recommendation for a dose

  of 1.3 to 1.6 mg or his own use of two nostrils. The POSA would not ignore the clear

  recommendation of the reference, the consistent clear teachings and preferences of every other prior

  art reference, and the extensive literature on avoiding the inducement of withdrawal, and

  nonetheless pick a 4 mg dose.

          Davies: Teva also relies on Davies (Ex. F), a device patent issued on October 26, 2000.

  Davies does not disclose any clinical data, pharmacokinetic testing, formulation development, or

  stability testing, and it pre-dates all the published clinical reports on treating overdose patients with

  intranasal naloxone. It is inconceivable that the POSA would have given Davies any weight 15 years

  after its publication. Even Teva’s own expert readily conceded that one would look to references

  with actual clinical data instead. But if the POSA were to have taken anything from Davies, it would

  have been that the “especially” preferred dosing range for naloxone or naltrexone or combinations

  of the two is “0.4 to 1.6 mg,” Davies at 3:2–3, as confirmed in Davies’ Example 1, which teaches a

  dose of 400 µg (0.4 mg), id. at 4:5. As in Strang, the POSA would have had no reason to look to any

  supposed broader “ranges” in Davies, which like Strang contemplates vast permutations of dosing

  regimens, nor is the case law regarding optimizing ranges relevant in light of Davies’ teachings and

  the prior art. Teva’s suggestion that Davies would have led the POSA to a dose of 4 mg, to a single

  nostril of a patient, using a single-use device, is simply wrong.

          Kerr 2009: In addition, Teva relies on Kerr 2009 (Ex. Q), which compared the effectiveness

  and safety of intranasal and intramuscular naloxone. Kerr 2009’s express conclusion is that

  “administration of naloxone via the i.n. route” to overdose victims “is a safe and effective treatment

  option.” Kerr 2009 at 2072. Kerr 2009 compared the effectiveness of 2 mg intranasal naloxone

  (split between two nostrils, at a volume of 0.5 mL per nostril) to intramuscular naloxone. Id. at



                                                      13
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 22 of 40 PageID: 5340



  2068. Kerr 2009 concluded that the time to patient response was almost identical for the intranasal

  and intramuscular groups (8.0 minutes and 7.9 minutes, respectively), and that there was no

  statistically significant difference in the percentage of patients who exhibited an adequate response

  within 10 minutes. Id. at 2070.

          Despite this clear teaching that a 2 mg dose of intranasal naloxone was safe and effective,

  Teva tries to interpret Kerr 2009 as a teaching of a higher dose—a dose Kerr 2009 never

  mentioned—to avoid giving a patient a second dose of naloxone if, after some period of time, the

  patient does not respond adequately to the first one. Teva bases this on Kerr 2009’s observation

  that among the patients who did not respond within 10 minutes, more of the intranasal patients

  received an additional dose of naloxone. Teva ignores the express teachings of the reference and

  then assumes a different conclusion. Kerr 2009 did not identify these additional doses as a concern

  or a reason to change the starting dose. On the contrary, Kerr 2009 attributed the difference to the

  reality that the study was not blinded, that “[a]dministration of rescue naloxone . . . was a subjective

  decision made by paramedics at the scene,” and that given their unfamiliarity with the intranasal

  route, they “might have administered secondary naloxone to patients who received the [intranasal]

  allocation due to apprehension about the effectiveness of the [intranasal] treatment option.” Id. at

  2072. Critically, Teva’s expert, Dr. Merlin, agrees that the POSA would not have made anything out

  of Kerr 2009’s comparative re-dosing data. To the contrary, according to Dr. Merlin, it would be a

  “terrible premise” to say that there was a meaningful difference in those numbers.

          Moreover, Dr. Merlin conceded that Teva cannot point to any prior art reference that

  identifies the possibility of needing to administer an additional dose as a problem to be solved, much

  less recommends increasing the 2 mg intranasal dose. Administering an additional dose was and is a

  common practice when naloxone is administered, and the POSA would have understood that it was

  well within the ability of laypersons in the community, as Dr. Merlin admits. As Plaintiffs’ clinical



                                                     14
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 23 of 40 PageID: 5341



  expert, Dr. Ken Williams, will testify, it simply requires someone to administer a dose, wait a few

  minutes, and then administer another dose if the patient does not improve. Wyse, for example,

  discloses exactly this procedure, and it also is suggested by the labels of both FDA-approved

  community-use naloxone products, NARCAN® Nasal Spray and EVZIO®, an intramuscular

  naloxone autoinjector. Clinical studies in real-world settings confirm that lay persons are perfectly

  capable of administering an additional naloxone dose if needed. E.g., Walley 2013 (Ex. CC) at 9

  tbl.3. And the POSA would have selected this approach over raising the naloxone dose for all

  patients and thus increasing the risk of withdrawal, as discussed above in Section II.A.2. In any

  event, if the POSA had nonetheless been motivated to eliminate additional doses, then there is no

  reason to believe the POSA would have arrived at a 4 mg intranasal dose rather than a materially

  higher one, in light of the prior art’s report of cases requiring repeat dosing up to 10 mg IV

  naloxone.

          4.      Given the wealth of prior art that undermines its case, Teva argues that the so-called

  “fentanyl crisis” would have motivated the POSA to reconsider that art. There is simply no basis

  for this assertion, either as a matter of timing or substance. The increase in fentanyl distribution that

  is a recognized problem today was not yet a recognized trend in 2015, and would not have

  motivated the POSA. For example, the most recent DEA National Drug Threat Assessment

  (“NDTA”) as of the priority date only noted fentanyl in the context of being mistaken with or

  tainting heroin. See Ex. FF at 1, 15. And in 2015, the NDTA concluded that fentanyl was “unlikely

  to assume a significant portion of the opioid market.” Ex. HH at 43. Fentanyl was not even

  mentioned on the CDC’s opioid epidemic webpage in 2015. See Ex. PP.

          In any event, even if the POSA had recognized a growing “fentanyl crisis,” that does not

  mean the POSA would have wanted to give a higher initial dose of naloxone (or would have been

  any less worried about the risks of doing so), and no prior art reference suggests that the POSA



                                                     15
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 24 of 40 PageID: 5342



  would have done so (either to opioid users generally or fentanyl users specifically). The presence of

  more potent opioids does not mean that the effective opioid doses consumed by the overdose

  victims are higher. The POSA would have expected that overdose victims are likely to consume a

  much smaller amount of fentanyl, and would have understood that a victim may suffer from less

  severe overdose if they consume a small amount of fentanyl than if they consume a large amount of

  natural opioids.




                     The prior art taught that, because the nose cannot retain volumes greater than a few

  hundred microliters per nostril, the percent absorption of intranasal administration of 2 mg of

  naloxone in 2 mL of fluid was quite low. The percent absorption of 4 mg naloxone in 4 mL of

  fluid—the equivalent of approximately 8 times the amount the nose can hold—would be even

  lower. Notably, Dr. Merlin was entirely unable to testify that the pharmacokinetics of his alleged

  practice exceeded those of the somewhat more concentrated 2 mg dose described in Wyse, much

  came anywhere close to corresponding to the highly concentrated 4 mg dose in 100 µL—one-tenth

  of one mL, or forty times less fluid—that the patents-in-suit claim.

          5.         Finally, the hindsight nature of Teva’s arguments about naloxone dosing are only

  further illustrated by an additional hole in its case. A key limitation in the asserted claims is the

  requirement of a single-actuation device that delivers the dose as a single spray to a single nostril.



                                                      16
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 25 of 40 PageID: 5343



  That approach is directly contrary to how the clinical studies and the key references—including

  Strang, Wyse, and Kerr 2009—administered naloxone: dividing the amount in half to be sprayed

  into both nostrils. Other than unsupported hand-waving about simplicity, Teva does not identify a

  reason for the POSA to have deviated from this approach, which, among other things, accounts for

  the possibility that one of the patient’s nostrils is stuffed up or damaged.

          In fact, nothing about the inventors’ approach to dosing was obvious. Although Teva will

  no doubt trumpet that the Aptar device that NARCAN® Nasal Spray uses was known in the art,

  Teva concedes that it was but one of many possible devices available to the POSA. For example,

  Djupesland, one of Teva’s references, identifies a total of 22 categories of nasal delivery devices

  from which a device could be selected to achieve a desired dosing regimen. Djupesland (Ex. BB) at

  47 tbl.1. And in the context of naloxone, “[t]his ‘divided’ way of administration”—dosing across

  two nostrils—plainly “[wa]s preferred.” Strang (Ex. AA) at 19:27–20:2; see also Wyse (Ex. OO) at

  10:13–24, 11:10–19, 11:35–40. Thus, while Wyse selected the Aptar UnitDose Device, Wyse’s

  dosing regimen still did not parallel the claimed regimen because Wyse elected to administer one

  half-dose to each nostril by using two UnitDose devices. Wyse at 15:36–49.

          B.      The POSA Would Not Have Developed a Formulation with BZK and EDTA.

          Teva’s inability to show obviousness of a concentrated 4 mg-in-one-nostril dose of naloxone

  is only one fatal flaw in its case. The prior art also expressly teaches away from using BZK and from

  using the combination of BZK and EDTA, as the claims require.

          1.      Teva’s formulation expert has correctly observed that the Wyse patent is the prior art

  reference that provides the most useful information about how to formulate naloxone for intranasal

  use. But Wyse undermines Teva’s case. Wyse teaches that while certain other preservatives “were

  acceptable,” BZK—the preservative in Plaintiffs’ claimed invention—“was not, due to increased

  observed degradation.” Wyse (Ex. OO) at 27:43-44. Because chemical instability would



                                                     17
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 26 of 40 PageID: 5344



  undisputedly pose a serious problem for a commercial naloxone formulation, Wyse would have led

  the POSA away from the use of BZK (particularly in combination with EDTA, another claimed

  excipient) and thus away from the claimed invention.




               . But Wyse is the only reference to disclose stability testing of naloxone formulations

  containing BZK. Not only did Wyse conclude that BZK was not acceptable in naloxone

  formulations, but that conclusion was based on the only stability testing reported in any prior-art

  reference in the case about the effects of BZK on naloxone. Wyse at 26:35–27:16 (Table 13), 27:29–

  32. And Wyse put his money where his mouth was: following the preliminary formulation

  screening study that revealed the problems that BZK caused, Wyse conducted an additional

  screening study analyzing four excipient combinations “under stress conditions.” Id. at 28:41–44.

  Ten excipients were used, but not BZK, which he had abandoned. Id. at 27:46–50. Wyse then

  pursued a formulation (“Formulation 7M”) with benzyl alcohol, an alternative preservative, instead

  of BZK in further stability studies and his final formulation. Id. at 28:52–29:27. In the face of this

  evidence, the POSA would have eschewed the use of BZK.

          2.       Teva’s first response to this evidence is to ignore it. Teva looks to three other

  references that supposedly teach BZK: Davies (Ex. F), Kulkarni (Ex. W), and the                 (Ex. L).

  Davies—the only one of these that is a prior-art publication about naloxone—is a fifteen-year old

  patent. According to Teva, the POSA would have found it meaningful that Davies contained one

  naloxone formulation containing BZK, albeit not in the claimed concentration and without any

  EDTA. But given that Davies did not have the benefit of Wyse’s stability data and that Davies

  himself did not generate or disclose any stability data, the POSA, at the time of the invention and




                                                     18
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 27 of 40 PageID: 5345



  with the benefit of Wyse, would not somehow have inferred from this that BZK and naloxone were

  compatible.

          Kulkarni is a general publication about intranasal formulations that does not mention

  naloxone, much less provide information about its stability. It would not override Wyse’s teachings

  that were based on stability testing of naloxone formulations. See Neptune Generics, LLC v. Eli Lilly

  & Co., 921 F.3d 1372, 1376–77 (Fed. Cir. 2019) (affirming decision that “specific, directly applicable

  teachings” should be applied in preference to “tangential, general statements”); see also In re Lunsford,

  357 F.2d 385, 391 (C.C.P.A. 1966) (“It is not believed that [the POSA] . . . would disbelieve specific

  teachings and rely only on less helpful general statements.”). Presumably, Teva identified Kulkarni

  because it discusses BZK, but that is an impermissible application of hindsight to the question of

  how the POSA would have gone about designing a formulation.




          3.      Recognizing that it must somehow grapple with Wyse, Teva attempts to undermine

  it, but its responses are not credible. First, Teva observes that in reporting on the formulations that

  had stability problems, Wyse omitted one of the formulations that contained BZK. That is, Wyse



                                                     19
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 28 of 40 PageID: 5346



  tested formulations numbered 7, 9, 12, 14, and 14A with BZK, but then stated that there was an

  “additional degradant in formulations 7, 9, 14, and 14A.” Wyse (Ex. OOs) at 27:29-32. From this,

  Teva infers that Formulation 12 did not have a stability problem, and that the POSA would have

  concluded that BZK was acceptable. There are several problems with this theory. It contradicts

  Wyse’s own express conclusions. It also ignores that Formulation 12—unlike three of the four that

  Wyse expressly disclosed to have a stability problem—did not contain EDTA. See id. at 26:35–27:17

  (Table 13, formulations 7, 14, and 14A). And Wyse reported that every formulation tested that did

  contain both BZK and EDTA was unstable. If anything, the POSA would have concluded that if

  BZK was ever suitable for use with naloxone, it was in formulations that lack EDTA—a conclusion

  that would point away from the claims, which require EDTA.




         Teva’s second response to the Wyse data is to argue that the POSA would have inferred that

  the concentration of BZK in the Wyse formulations was too high. Kulkarni teaches that it is not too

  high, so Teva looks to yet another general-purpose reference, the Handbook of Pharmaceutical

  Excipients (Ex. S), that discusses BZK in contexts unrelated to naloxone.



          Teva’s theory that the POSA would have doggedly pursued a working BZK formulation

  makes no sense. For one thing, the POSA would have had no reason to believe that such a



                                                  20
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 29 of 40 PageID: 5347



  formulation existed regardless of concentration; a destabilizing excipient would still have that effect

  at lower concentrations.



          4.      In fact, instead of scrambling to try to make BZK work in the face of a manifest

  instability problem, the POSA would have just followed Wyse, which had already disclosed a highly

  stable formulation with benzyl alcohol as a preservative instead of BZK. Or the POSA would have

  decided just to omit a preservative, as such a preservative was not required. Preservatives are

  important in multi-use formulations, where after a container or device is opened for the first time,

  the sterile formulation may be contaminated by microbes, which can grow in the formulation. The

  devices applicable here—and that Teva claims would have been obvious—are used once. There

  also were strong reasons not to use a preservative.



                        The POSA would have known that some regulators would require “special

  justification” for preserved formulations due to potential toxicity concerns. Ex. N at 3. And the

  POSA would have known multiple preservative-free nasal formulations, including IMITREX®,

  ZOMIG®, and MIGRANAL® nasal sprays, that had been formulated consistently with this

  concern. Another option, moreover, would have been to create a solid product that did not have

  the stability problems of BZK and naloxone in a liquid formulation. Intranasal powders were a

  viable alternative. See Middleton 2011 (Ex. U) at 8. If the POSA had not wanted simply to follow

  Wyse, therefore, the POSA would have gone in a different direction, not continued to pursue a

  BZK formulation in the face of Wyse’s contrary teachings.

          C.      Teva Cannot Demonstrate Obviousness of the Claimed Combination.

          1.      The non-obviousness of the claimed concentrated 4 mg dose, particularly in a single

  spray in a single nostril, is enough to defeat Teva’s case. So is the non-obviousness of using BZK



                                                     21
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 30 of 40 PageID: 5348



  and EDTA with naloxone. But even if Teva could find precedents in the literature for each of these

  individual claim elements—and it cannot—Teva erroneously ends the analysis there. Teva’s analysis

  of obviousness contravenes the hornbook principle that there must be a “reason to combine the

  known elements in the fashion claimed by the patent at issue.” KSR, 550 U.S. at 418.

          The first obviousness combination that Teva’s experts have addressed—Strang in

  combination with Kulkarni and Djupesland—is illustrative. As discussed above, Teva cherry-picks

  parts of Strang in search of a teaching of the required 4 mg naloxone dose. But because Strang has

  essentially nothing to say about formulation excipients, Teva then turns to a general reference that

  has nothing to do with naloxone, Kulkarni, to identify the other formulation excipients and

  concentrations of those excipients, and a third reference, Djupesland, to identify the device. That is

  logical if one is looking retrospectively for precedents in the art for each claim limitation. But that is

  exactly the opposite of how an obviousness analysis is supposed to work, where the question is what

  the POSA would have been motivated to do in light of the prior art.

          The problem is compounded, moreover, because Teva needs to prove not only a

  combination of particular excipients, but particular claimed quantities of those excipients. Teva

  attempts to solve this problem by identifying individual prior art disclosures of amounts of

  naloxone, amounts of BZK, amounts of EDTA, and so forth, often disclosed only as ranges that

  encompass the claimed values. That does not suffice. This is not a circumstance where the claimed

  combination of ingredients was known and Teva merely needs to show that a particular

  concentration of one ingredient is obvious; the whole formulation is novel. Teva therefore must

  supply “a motivation to select the claimed composition from the prior art ranges.” Allergan, 796

  F.3d at 1304–05 (Fed. Cir. 2015). Moreover, the various ingredients in pharmaceutical formulations

  all interact in “unpredictable” and “unexpected way[s],” undermining any argument that the POSA

  would have arrived at the claimed numerical values merely by starting with prior-art ranges and



                                                       22
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 31 of 40 PageID: 5349



  somehow optimizing the formulation. In re Applied Materials, 692 F.3d 1289, 1298 (Fed. Cir. 2012).

         2.      Teva’s assertion that it would have been obvious to select the claimed invention from

  all the myriad possible permutations of formulation, device, dose, dosing regimen, and other

  parameters is undermined further by the simple reality that numerous research groups—

     —were working in the field, and none arrived at the claimed formulations.

         AntiOp :




         Mundipharma: Dr. Strang—another author of Teva’s asserted prior art—collaborated with

  a company called Mundipharma to develop a single-spray nasal naloxone product with a 1.8 mg

  dose—less than the claimed invention. Ex. VV at 11. It arrived at a different combination of

  excipients: trisodium citrate dihydrate, sodium chloride, hydrochloric acid, sodium hydroxide, and

  purified water—unlike the invention, not BZK or EDTA. Id. And again, Mundipharma’s product

  has not been approved for use in the United States.

         Amphastar: Amphastar Pharmaceuticals, the manufacturer of the naloxone syringe used in

  conjunction with the MAD, developed a nasal naloxone product with a 2 mg dose delivered in a 0.5

  mL volume. See Ex. TT at 1–2.

                                               Amphastar’s product, like the others, has not been

  approved in the United States. See Ex. TT at 2.

         Teva:




                                                    23
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 32 of 40 PageID: 5350




         3.      In contrast to everyone else in the field, the inventors of the patents-in-suit made

  different decisions about each of the relevant aspects of what became the patented product, for

  reasons that would not have motivated the POSA.




                                                   24
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 33 of 40 PageID: 5351




          Teva takes this story and tries to turn it against the patents, passing it off as reflective of the

  perspective of the POSA. But that is not how obviousness is supposed to be analyzed. Every

  inventor has an internal justification for his or her invention, but the law recognizes that it “is

  hindsight,” and improper, to consider “the inventor’s own path” when evaluating obviousness.

  Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed. Cir. 2012); see Sanofi-Aventis Deutschland

  GmbH v. Glenmark Pharm. Inc., USA, 748 F.3d 1354, 1360 (Fed. Cir. 2014).

          Teva even goes so far as to cite Plaintiffs’ own documents, written from the inventors’

  perspective. Indeed, Teva’s lead expert, Dr. Smyth, has paragraphs of his expert opinion that are

  supported exclusively by non-prior-art internal documents.




                                                                                            . Plaintiffs’

  NDA and internal documents reflect the thinking of individuals with inside knowledge of the

  invention, which the POSA would not have. For this reason, the Federal Circuit has held that the

  inventor’s own non-prior-art regulatory communications, even where they characterize the prior art,

  are properly excluded from the obviousness analysis because those communications are “made

  through the lens of what the [inventors] invented.” Neptune Generics, 921 F.3d at 1377. Plaintiffs’

  internal documents are similarly irrelevant here.

          Teva also tries to assert, based on non-prior-art documents,




                                                      25
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 34 of 40 PageID: 5352




                                                *       *        *

          In short, Teva’s obviousness case rests improperly on hindsight. Teva needs to go searching

  through the art, retrospectively combining bits and pieces from different prior art references, in

  order to identify the claimed elements, which even when they existed on their own had never been

  combined in the claimed manner. And it rests on hindsight because Teva—faced with the difficult

  reality that no one, including Teva, foresaw the claimed invention—resorts to Plaintiffs’ own non-prior-art

  documents and reasoning in order to cobble together a supposed motivation to combine all of those

  elements. That is not how obviousness is properly analyzed.

          D.       Objective Indicia of Nonobviousness Further Demonstrate That the Claimed
                   Invention Would Not Have Been Obvious

          On top of the serious flaws in Teva’s prima facie case, the notion that the claims are obvious

  is undermined by objective indicia that the Court is required to consider to guard against hindsight.

  It is easy to contend, in retrospect, with knowledge of Plaintiffs’ successful product, that the claimed

  invention is obvious. But the proper analysis must “avoid[] subconscious reliance on hindsight,”

  and objective indicia are “powerful tools” for assessing obviousness without such hindsight bias.

  Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1378 (Fed. Cir. 2012). The substantial objective

  evidence here strongly supports a finding of non-obviousness.

          “Commercial success of an invention is significant evidence that the invention would not

  have been obvious and it should be given great weight.” Mitsubishi Chem. Corp. v. Barr Labs., Inc., 718


                                                        26
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 35 of 40 PageID: 5353



  F. Supp. 2d 382, 436 (S.D.N.Y. 2010) (citing Goodyear Tire & Rubber Co. v. Ray-O-Vac Co., 321 U.S.

  275, 279 (1944)). NARCAN® Nasal Spray, the commercial embodiment of the claims, has been a

  tremendous success.

                  Although it launched only in the first quarter of 2016, over 90% of the prescriptions

  of naloxone in the retail market are now to NARCAN® Nasal Spray (as depicted below).




          It is evident from these data that NARCAN® Nasal Spray satisfied a long-felt but unmet

  need for a needle-free community-use naloxone product, a need long recognized in the literature.

  This is further objective evidence of nonobviousness. See Proctor & Gamble Co. v. Teva Pharm. USA,

  Inc., 566 F.3d 989, 998 (Fed. Cir. 2009). NARCAN® Nasal Spray’s swift rise to marketplace

  dominance despite the longstanding availability of other naloxone products—including the

  EVZIO® autoinjector that was also for community use—illustrates the tremendous unmet need

  that NARCAN® Nasal Spray satisfied. It is no surprise that NARCAN® Nasal Spray has been the

  subject of widespread praise, from state and local government bodies, first responder organizations,

  and companies in the medical industry, among others. This is also “probative and cogent evidence”

  of nonobviousness. Institut Pasteur v. Focarino, 738 F.3d 1337, 1347 (Fed. Cir. 2013).


                                                    27
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 36 of 40 PageID: 5354



          Teva contends that there is no connection between this objective evidence and the merits of

  the claimed invention—known as “nexus.” But there is a presumption of nexus where, as here, the

  objective evidence “is tied to a specific product and that product is the invention disclosed and

  claimed in the patent.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1329 (Fed. Cir. 2016). Teva does

  not dispute that NARCAN® Nasal Spray embodies all but two of the asserted claims. Instead, to

  overcome the presumption of nexus, Teva improperly attempts to disassemble the invention—a

  novel combination of device, formulation, and dose—and attribute NARCAN® Nasal Spray’s

  marketplace dominance solely to elements (mostly the device) in the prior art. But consumers do

  not purchase only bits and pieces of NARCAN® Nasal Spray; the device alone would not treat

  opioid overdose without the right dose and formulation. Teva’s “dissection” strategy contravenes

  common sense and binding precedent. See, e.g., WBIP, 829 F.3d at 1330 (“[P]roof of nexus is not

  limited to only when objective evidence is tied to supposedly ‘new’ feature(s).”).

          In addition, as discussed above, numerous other groups were attempting to develop an

  intranasal formulation. Only Plaintiffs succeeded in bringing such a formulation to the U.S. market,

  and none of the other groups were successful in developing the claimed formulation. The law

  recognizes that such failures of others—including the failure to obtain FDA approval, which both

  Indivior and Amphastar experienced—is objective evidence of non-obviousness. See, e.g., In re

  Cyclobenzaprine Hydrochloride Extended-Release Patent Litig., 676 F.3d 1063, 1081–82 (Fed. Cir. 2012).



                              See, e.g., Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1285

  (Fed. Cir. 2000) (recognizing copying as objective evidence of non-obviousness). These real-world

  facts are flatly inconsistent with the litigation-driven notion that the asserted claims are obvious.

          It is also significant that many in the field expressed skepticism regarding, for example, the

  claimed 4 mg dose of the invention before NARCAN® Nasal Spray launched. For example,



                                                     28
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 37 of 40 PageID: 5355




                                                               Expressions of skepticism with regard to

  the invention,                  , support a finding of nonobviousness. Monarch Knitting Machinery v.

  Sulzer Morat GmbH, 139 F.3d 877, 885 (Fed. Cir. 1998).

          The claimed invention also has numerous unexpected properties, as compared with the

  closest prior art (Wyse), which support a finding of non-obviousness. See, e.g., Proctor & Gamble Co.,

  566 F.3d at 994. In addition to the unexpected stability of an intranasal naloxone formulation

  containing BZK and EDTA, the claimed invention also exhibits unexpectedly high pharmacokinetic

  parameters. For example, NARCAN® Nasal Spray exhibits a bioavailability that is a 56%

  improvement over Wyse’s formulation.

  III.    The Asserted Claims Are Not Invalid Under 35 U.S.C. § 112

          As to some of the asserted claims, Defendants also argue that they do not satisfy § 112’s

  written description requirement that the specification show that the inventor “had possession of”

  the invention. Centrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360, 1365 (Fed. Cir. 2019). “It is not

  necessary that the claimed subject matter be described identically”; rather, the specification “must

  convey to those skilled in the art that [the] applicant had invented the subject matter later claimed.”

  In re Wilder, 736 F.2d 1516, 1520 (Fed. Cir. 1984).

          Among the smattering of § 112 arguments, Teva argues that claims 3 and 34 of the ’838

  patent are invalid because they specify “about 0.1% (w/v) disodium edetate” along with particular

  amounts of other excipients. Teva complains that although the patent’s specification describes the

  precise amounts of the other excipients, the 0.1% EDTA is only disclosed as an endpoint of a range

  of “between about 0.1 mg and about 0.5 mg of a stabilizing agent” in about 100 µL—i.e., about

  0.1% to about 0.5%. See ’838 patent (Ex. YY) at 22:4–18. Meanwhile, the patent also provides that



                                                      29
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 38 of 40 PageID: 5356



  “the stabilizing agent is disodium edetate.” Id. at 22:31. This language clearly would have signified

  to the POSA that inventors had possessed the idea of formulations having 0.1% EDTA. Teva also

  argues that certain claims of the ’838 patent lack written description support for the term

  “naloxone.” This makes no sense, as the ’838 patent expressly defines “naloxone” and describes

  various possible salt forms of naloxone. The inventors were plainly in possession of the idea of

  using “naloxone” in the claimed invention. And Teva tries to argue that the specification does not

  describe devices that “spray of 25–200 μL” even though it describes a number of devices capable of

  delivering such sprays, including “[m]etered spray pumps” that “have dominated the nasal drug

  delivery market since they were introduced” and “typically deliver 100 μL (25-200 μL) per spray.”

  ’177 patent (Ex. SS) at 11:18–20. Teva’s other § 112 arguments are equally unpersuasive.

                                            CONCLUSION

          For all of these reasons, judgment should be entered in favor of Plaintiffs.


  Date: July 19, 2019                                    Respectfully submitted,

  Of Counsel:
                                                         s/ Charlies H. Chevalier
  Jessamyn S. Berniker                                   Charles H. Chevalier, Esq.
  Ana C. Reyes                                           GIBBONS P.C.
  David M. Krinsky                                       One Gateway Center
  David H. Horniak                                       Newark, New Jersey 07102
  Jessica Palmer Ryen                                    (973) 596-4611
  Anthony Sheh                                           cchevalier@gibbonslaw.com
  Youlin Yuan
  WILLIAMS & CONNOLLY LLP                                Counsel for Plaintiffs
  725 Twelfth Street, N.W.                               Adapt Pharma Operations Limited,
  Washington, DC 20005                                   Adapt Pharma Inc.,
  (202) 434-5000                                         Adapt Pharma Limited, and
                                                         Opiant Pharmaceuticals, Inc.
  Counsel for Plaintiffs
  Adapt Pharma Operations Limited,
  Adapt Pharma Inc., and
  Adapt Pharma Limited

  Robert Green
  Caryn Borg-Breen

                                                    30
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 39 of 40 PageID: 5357



  Jessica Tyrus Mackay
  GREEN, GRIFFITH & BORG-BREEN LLP
  NBC Tower, Suite 3100
  455 North Cityfront Plaza Drive
  Chicago, IL 60611
  (312) 883-8000

  Counsel for Plaintiff
  Opiant Pharmaceuticals, Inc




                                       31
Case 2:16-cv-07721-BRM-JAD Document 245 Filed 07/26/19 Page 40 of 40 PageID: 5358



                                    CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing PLAINTIFFS’ TRIAL BRIEF

  was caused to be served this 19th day of July 2019 through the Court’s CM/ECF systems and

  electronic mail upon the following:

                 Liza M. Walsh
                 Eleonore Ofosu-Antwi
                 William T. Walsh, Jr.
                 WALSH PIZZI O’REILLY FALANGA LLP
                 Three Gateway Center
                 100 Mulberry Street, 15th Floor
                 Newark, New Jersey 07102
                 (973) 757-1100

                 J.C. Rozendaal
                 Michael E. Joffre
                 Paul A. Ainsworth
                 Adam C. LaRock
                 Michael Bruns
                 Jean Paul Nagashima
                 Sasha Rao
                 Matthew Mahoney
                 STERNE, KESSLER, GOLDSTEIN & FOX, P.L.L.C
                 1100 New York Ave., NW
                 Washington, DC 20005
                 (202) 371-2600

                 Attorneys for Defendants
                 Teva Pharmaceuticals USA, Inc. and
                 Teva Pharmaceutical Industries Ltd.



                                                                    s/ Charles H. Chevalier
                                                                    Charles H. Chevalier




                                                       32
